Citation Nr: 1624040	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to November 15, 2011, for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969.  He died on January [redacted], 1994.  The appellant in this case is the Veteran's surviving daughter.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Education Division Regional Processing Office (RPO) in Buffalo, New York. 

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant's father, the Veteran, died in January 1994; by rating decision dated November 15, 2011, service connection for the cause of the Veteran's death was granted, effective January 1, 1994, and basic eligibility for Dependent's Educational Assistance, for the purpose of entitlement to retroactive benefits, was established from January [redacted], 1994. 
 
2.  On July 17, 2012, the RPO notified the appellant that she was eligible for Chapter 35 DEA benefits and requested that she elect, within 60 days, a beginning date for her period of eligibility for benefits of any date from January 28, 1994 to November 14, 2011; she did not respond within 60 days of the request for a beginning date election.



CONCLUSION OF LAW

The criteria for a beginning date prior to November 15, 2011, for Chapter 35 DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As set forth in more detail below, given the facts in this case, the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  In any event, the record shows that VA has fully complied with the specific notification provisions contained in Chapter 35.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee, to include a Veterans Law Judge (VLJ), who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal, and information was solicited regarding the bases of the appellant's contention that she is entitled to an earlier eligibility beginning date for DEA benefits, as well as any evidence that may have been overlooked.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the existence of any outstanding evidence.  The appellant, through her testimony, demonstrated knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claim can be adjudicated based on the current record.

The appellant is claiming entitlement to retroactive benefits under Chapter 35, also known as Dependents' Educational Assistance (DEA).  She asserts that the beginning date of her eligibility should be prior to November 15, 2011, which is the date established by the RO.  She desires a beginning date of January 28, 1994, which was indicated in an election form that was received by the RO in an untimely manner.  She essentially asserts that, but for the "lack of care" of VA's handling her documents, her election would have been timely.

The appellant is the daughter of the Veteran, who died in January 1994.  In a rating decision dated November 15, 2011, the RO granted service connection for the cause of the Veteran's death, effective January 1, 1994.  The appellant's eligibility for Chapter 35 DEA benefits is derived from the Veteran and the eligibility to DEA benefits is established from January [redacted], 1994.

Educational assistance is available to a child of a veteran who has died of a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(4), 21.3021(a)(1).  For purposes of Chapter 35, "child" means the son or daughter of a veteran who meets the requirements of 38 C.F.R. § 3.57, except as to age and marital status.  38 C.F.R. §§ 3.807(d)(1), 21.3021(b).  Under Chapter 35, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(b).  However, VA will extend a child's period of eligibility after the child's 18th birthday if the veteran's death occurs after the child's 18th birthday but before the child's 26th birthday.  In such case, the child may elect the beginning date of her period of eligibility, with the period of eligibility ending eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(b)(2).

In these circumstances, VA must provide written notice to the child informing her of her right to elect the beginning date of the period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  38 C.F.R. § 21.3041(i)(1).  If the child does not elect a beginning date within 60 days of VA's written notice, the period of eligibility beginning date will be the date of VA's decision that the Veteran's death is service-connected.  38 C.F.R. § 21.3041(i)(2).

The appellant's father, the Veteran, died on January [redacted], 1994.  The RO, in a November 15, 2011 rating decision, granted service connection for the cause of his death, effective from January 1, 1994.  The RO also awarded eligibility for Chapter 35 DEA benefits, effective January [redacted], 1994.  The appellant applied for Chapter 35 DEA benefits in July 2012, prior to her 26th birthday.  Documentation in the file indicates that she was enrolled as a student at a university from 1990 to 1995 prior to the time of the award of eligibility for DEA benefits.

On July 17, 2012, the RPO sent the appellant a letter notifying her that VA had issued a Certificate of Eligibility using November 15, 2011 as her beginning date.  She was informed that she was entitled to 45 months of full time benefits.  Such letter also notified her that she was required to elect a beginning date for her benefits; the choices provided for her beginning date were January 28, 1994 (the date after the Veteran died, i.e. the date after the effective date of the award of DEA benefits), November 14, 2011 (the day before the date of the VA's decision that qualified her for VA education benefits), or any date between those two dates.  VA informed her that if it did not receive her completed Beginning Date Election form (which was attached to the notice) within 60 days, then it was required to use November 15, 2011 as the beginning date of her period of eligibility for benefits. 

The appellant's Beginning Date Election form was received by VA on December 12, 2012.  On the form, which was dated July 23, 2012, she had chosen January 28, 1994 as the beginning date for her DEA benefits. 

In a February 2013 letter, the RPO advised the appellant that it was not able to accept her election of January 28, 1994 as her beginning date of eligibility for DEA benefits because more than 60 days had elapsed since VA's request before it was received.  She was notified that she was entitled to 45 months of full time benefits, which would expire on November 15, 2019 (eight years from the beginning date of eligibility on November 15, 2011).  The appellant disagreed with the beginning date of November 15, 2011 in a July 2013 statement, and again requested a beginning date of January 28, 1994, arguing that she, in fact, faxed her Beginning Date Election form on July 23, 2012 to the Buffalo RPO, as noted on the copy of the form that she allegedly re-faxed on December 12, 2012 after she learned that her original form was never received by VA.  In her February 2014 substantive appeal and during her February 2016 Board hearing, she stated she believed that her Beginning Date Election form was misplaced in a wrong file or lost by VA, possibly when her file moved from the Buffalo to the St. Louis office as her case was handled by both the St. Louis office and the Buffalo Office.  She essentially argues that the lack of care by VA personnel in handling her documents resulted in the untimeliness of the receipt of her Beginning Date Election form.

In that regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Although the appellant contends that she did send a Beginning Date Election form on July 23, 2012, the evidence of record reflects that it was first received by VA on December 12, 2012, and there is no evidence that it was received earlier than such date or was misplaced or lost by VA.  As such, the Board finds that there is no clear evidence that the RO failed to handle her documents with proper care.  Other than faxing a copy of her Beginning Date Election form dated July 23, 2012 to VA on December 12, 2012, she did not produce any evidence corroborating her contention that she sent that fax on July 23, 2012 for the first time, for example, a fax transmission report showing the date that she claims that she initially faxed the form, that is, July 23, 2012.  Under these circumstances, the Board finds that there is no clear evidence that a Beginning Date Election form was faxed to VA on July 23, 2012 and VA misplaced the form.  Thus, the presumption of regularity has not been rebutted.

The appellant also argues that she would not have had her university send over all her enrollment information to VA had she not desired January 28, 1994 date as her eligibility beginning date.  However, her enrollment information from the university was not received by VA until October 31, 2012.  Therefore, VA did not have any constructive knowledge that the appellant desired an eligibility beginning date of January 28, 1994 until after the 60 days from July 17, 2012 had already elapsed.

Considering the facts of this case and the applicable law, the Board finds that the appellant is not eligible for Chapter 35 DEA benefits prior to November 15, 2011.  She was properly notified on July 17, 2012, in accordance with 38 C.F.R. § 21.3041(i)(1), that she must elect a beginning date for Chapter 35 DEA benefits within 60 days or else November 15, 2011 would be the permanent beginning date of eligibility.  As she failed to respond to the July 17, 2012 letter within the allotted timeframe, the earliest possible beginning date for DEA benefits available under VA law and regulations is November 15, 2011.  38 C.F.R. § 21.3041(i)(2).  VA law provides no exceptions to the 60-day filing requirement. 

The Board is sympathetic to the appellant's claim, but it is bound by applicable statutes, the regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101.  Because there is no evidence that she responded in a timely manner to VA's July 17, 2012 letter requesting that she elect a beginning date for Chapter 35 eligibility, the earliest beginning date allowable under VA law and regulations is November 15, 2011, as discussed above.

In sum, there is no interpretation of the law that will result in the appellant being deemed eligible for Chapter 35 DEA benefits prior to November 15, 2011.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appellant's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a beginning date prior to November 15, 2011, for Chapter 35 DEA benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


